Case: 2:19-cr-00211-ALM Doc #: 26 Filed: 07/01/20 Page: 1 of 1 PAGEID #: 60

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA

VS. Criminal Action 2:19-cr-211
CHIEF JUDGE MARBLEY

DANIEL LEE RIPPY

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

 

Pursuant to the CARES Act, H.R.748 § 15002 ef seg, and in accordance with this
Court’s General Orders 20-07, 20-07A, 20-18, this Court finds that the Defendant, after
consultation with counsel, has consented to the use of video/teleconferencing to conduct the plea
hearing held on July 1, 2020.

Accordingly, the plea hearing held on July 1, 2020, may be conducted by:

xX video teleconference
teleconference, because videoconferencing is not reasonably available for the
following reasons:
that the defendant is detained at a facility that is lacking video
teleconferencing capability.

other.

IT IS SO ORDERED.

fr

Norah McCanfi King
United States Magistrate Judge

 

DATED: July 1, 2020
